 



Exhibit 10.19

***   TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED

CONTRACT GRANTING STATE-OWNED LAND USE RIGHT

Wuxi/State Land/Resource/Grant/Contract No. (2005)                     

The Parties, in accordance with the “Law of the People’s Republic of China on
Land Administration (1998), “Law of the People’s Republic of China on
Administration of Urban Real Properties (1994), and other applicable laws and
regulations implemented by the State and Wuxi City, Jiangsu Province, based on
the principle of equality, free will, compensation and integrity, hereby agree
to sign this Contract Granting State-Owned Land Use Right.

Chapter 1 General Principles

     
Article 1.
  Parties to the Contract. The Parties to this Contract are:
 
   
Grantor:
  Wuxi Land Resource Administration Bureau

  No. 5 Tianshan Road

  Wuxi City, Jiangsu Province,

  PRC 214028

  Fax: (0510) 521-0994

  Legal Representative: Wang Yunhe, Director
 
   

  (hereinafter referred to as “Party A”)
 
   
Grantee:
  Genencor (Wuxi) Bio-Products Co., Ltd.

  27 Tonghui Road (West)

  Wuxi City, Jiangsu Province

  PRC 214035

  Fax: (0510) 370-9726

  Legal Representative: John J. Gell, Chairman
 
   

  (hereinafter referred to as “Party B”)

Article 2. Defined Terms. The following terms, when used in capitalized form,
shall have the following indicated meanings. Other terms are defined elsewhere
in this Contract.



(1)   “Base Size” shall have the meaning as defined in Article 4(2).   (2)  
“Certificate of Land Use Right” means the Certificate of People’s Republic of
China for State-Owned Land Use Right to be granted upon registration by Party B,
as described in Article 17.   (3)   “Contract” means this Contract Granting
State-Owned Land Use Right, including all Appendices.

1



--------------------------------------------------------------------------------



 



***   TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED



(4)   “Easement” means certain right or privilege that exists or is granted to
allow the holder of easement to access to the Land or otherwise use of it,
which, absent of easement, would be an unlawful trespass.   (5)   “Land” means
the parcel of land which is the subject of this Contract and described in
Article 4.   (6)   “Land Use Right” means the right (a) to occupy, use and
derive benefit from the Land during the term and for the industrial purposes
described in this Contract, including, without limitation, conducting activities
of research, development, production and sale of and providing post-sale
technical consulting services for enzyme and other bio-engineered products; and
(b) to transfer, mortgage, lease and otherwise dispose of the rights; in all
cases to the full extent provided by, but subject to, applicable law, and
without interference from any third party; provided, however, that the ownership
of the Land belongs to the State, the State has the jurisdiction and
administrative power granted by the Constitutional Law and other laws, and other
rights and interests required for advancement of social and public interests and
benefits, and the right to use the Land does not extend to underground
resources, objects buried thereunder and urban public utilities pertaining to
the Land.   (7)   “Party” or “Parties” refers to Party A and Party B.   (8)  
“Land Map” shall have the meaning as defined in Article 4(1).   (9)   “PRC”
means The People’s Republic of China.   (10)   “RMB” means the Chinese currency
- Renminbi.   (11)   “WND” means Wuxi National New and High-Tech Industrial
Development Zone.

Article 3. Agreement for Grant. Party A hereby agrees to grant, and does hereby
grant to Party B the Land Use Right for the Land, all in accordance with the
terms and conditions of this Contract.

2



--------------------------------------------------------------------------------



 



***   TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED

Chapter 2 The Land; Delivery; Payment of Grant Fee

Article 4. Location and Size.



(1)   Location. The Land is located in Wuxi New District and is composed of two
lots of (i) North Portion of Lot 48 and (ii) east portion of Lot at Jingxinbian.
The location of the Land is shown on the Land Map (“Land Map”) attached hereto
as Appendix A. As confirmed by the survey conducted pursuant to Article 13,
Party A has issued the Land Map based on the survey map verified in writing by
the parties. Such a Land Map shall become a part of this Contract.   (2)   Size.
The total area of the Land is Eighty Nine Thousand Six Hundred and Seventy One
point Thirty (89,671.30) square meters (“Land Size”) (total approximate size in
square meters for Lot No. 48 is 76,239.50; Jingxinbian Accessory Lot is
13,431.80). The actual area of the Land has been determined by the survey
conducted in accordance with Article 13.

Article 5. Nature of Use.



(1)   The Land is granted for industrial use. Party A will use the Land for the
construction of and use or cause to be used as an industrial facility for the
research, development, production and sale of, and providing post-sale technical
consulting services for enzyme and other bio-engineered products, for purposes
normally associated with such use, and for all other industrial uses as are
permitted by applicable law (“Project”).   (2)   Party B shall comply with all
applicable laws in its use of the Land.   (3)   During the term of this
Contract, Party B shall use the Land in accordance with the approved overall
urban plan for the area in which the Land is located, and with the “Land Use
Conditions,” as specified in Article 14 on this Contract. If Party B wishes to
alter the use of the Land or the Land Use Conditions, Party B shall obtain Party
A’s consent (and Party A shall be reasonable in giving its consent). Thereafter,
in accordance with the relevant regulations, the Parties shall prepare and sign
an amendment to this Contract, or prepare and sign a new Contract for Grant of
State-Owned Land Use Right, incorporating the changes.

Article 6. Delivery.



(1)   Immediately upon execution of this Contract by both Parties, Party A shall
deliver to Party B the exclusive physical possession of the Land and the full
right to occupy, use and conduct construction and all other activities on the
Land   (2)   Party A shall deliver, or cause to be delivered, the Certificate of
People’s Republic of China for State-Owned Land Use Right in the manner and at
the times provided in

3



--------------------------------------------------------------------------------



 



***   TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED

Article 17, naming Party B or its designated affiliate in China, the rightful
owner of the Land Use Right.

Article 7. Duration. Unless extended in the manner provided in Article 24, the
duration of the Land Use Right granted pursuant to this Contract shall be [ * *
* ] years, commencing on the date when the Land is delivered (“Term”).

Article 8. Price. The price to be paid by Party B for the grant of the Land Use
Right under this Contract (the “Grant Fee”) shall be RMB [ * * * ] per square
meter. The total amount of the Grant Fee based on the size of 89,671.30 square
meters is RMB [ * * * ] .

Article 9. Payment. Party B shall pay or cause to be paid for it the Grant Fee
in accordance with the following schedule:



(1)   [ * * * ] of the Grant Fee shall be paid as earnest money within [ * * * ]
following the execution of this Contract.   (2)   [ * * * ] of the Grant Fee
shall be paid within [ * * * ] upon the issuance to Party B of the Construction
Permit that allows Party B to commence the construction on the Land.   (3)   The
remaining balance of the Grant Fee shall be paid on or before [ * * * ] .

Notwithstanding the foregoing, Party B may, at its sole discussion, accelerate
the payment of the remaining balance of the Grant Fee in full at any time.

Article 10. Method of Payment. All payments of the Grant Fee shall be made by
wire transfer or transfer checks, as Party B determines at its sole discretion,
of immediately available funds to an account of Party A, as specified
immediately after the signature of Party’s representative at the end of this
Contract. Party A shall issue a receipt for each payment made by Party B within
three (3) days following such payment, except with respect to the final payment,
for which the receipt will be issued simultaneously with the payment. The
receipts shall be in a form and substance authorized by the applicable Finance
Bureau.

Article 11. Currency. If Party B pays the Grant Fee and other fees to Party A in
US Dollars instead of RMB, the US Dollar amount shall be converted into RMB
based on the average of the purchasing and selling swap rates quoted by the
People’s Bank of China at the date which is one day before the signing of the
Contract.

Article 12. [ * * * ]. With the exception of [ * * * ] , [ * * * ] , or in
connection with Party B’s continuing Land-Use Right to enjoy the same. Without
limiting the generality of the preceding sentence, [ * * * ] except for [ * * *
] .

4



--------------------------------------------------------------------------------



 



***   TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED

Chapter 3 Development of the Land; Construction

Article 13. Survey. Party A and Party B have caused a survey to be taken of the
Land by a professional land surveyor firm selected by Party B and reasonably
satisfactory to both Parties. The Land Map, as confirmed by survey, determine
the position of and place each boundary post as specified and demarcated in the
Land Map to be issued officially, and determine the actual size of the Land in
square meters. The boundary posts may not be moved by anyone without approval.
In the event any boundary posts are destroyed or moved, Party B shall send
written notice to the local land administration and apply for re-measuring and
re-installing the destroyed or moved boundary posts to their original positions.
Party A shall be responsible for the costs of the above referenced survey.

Article 14. Construction Standards and Restrictions. Party B shall comply with
the following requirements during the construction of buildings on the Land
within the scope of the Land:



(1)   The stipulated character of the main building(s): Industrial facility.  
(2)   The annex buildings (such as offices, cafeteria, warehouse, transformer
stations, etc.): General annex facility.   (3)   Building density (site
coverage): £ 50%.   (4)   Building accommodation (permitted number of floors)
ratio: £ 1.2.   (5)   Height limit of building(s): £ 36M.   (6)   Common
sidewalk (including janitor station): ³ 8M.   (7)   Indent to fence (from
Official Land): ³ 2M.   (8)   Rate of green areas: ³ 30%.

Any other requirements relating to the buildings to be constructed by Party B on
the Land shall comply with the approved plan documents. Party B shall carry out
such development and construction works on the Land in accordance with the
foregoing requirements and the approved requirements of the construction plan
and design of the project.

Article 15. Beginning Construction. Party B shall begin construction of the
Project at the Land within [ * * * ] following the later of (a) the satisfaction
of the conditions precedent

5



--------------------------------------------------------------------------------



 



***   TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED

described in Article 22; or (b) issuance of construction permit. For these
purposes, to “begin construction” includes site-preparation work. This
Article 15 is subject to the provisions of Chapter 6 concerning force majeure.

Article 16. Completing Construction. In considering the special requirements for
construction necessitated by the Industry of Party B, Party B may substantially
complete the construction of the Project at the Land within [ * * * ] following
commencing construction, subject to the provisions of Chapter 6 concerning force
majeure, and subject to Party B’s right to an equitable extension of time in the
event Party A contributes to a delay.

Article 17. Registration; Certificate. When Party B has made the final payment
of the Grant Fee, Party B shall, in accordance with applicable law, apply for
registration of the Land Use Right for the Land. If Party B submits all required
documents and follows all required formalities, within [ * * * ] after receiving
Party B’s application for registration, Party A shall, in accordance with
applicable law, deliver to Party B the “Certificate of People’s Republic of
China for State-Owned Land Use Right” for the Land.

Article 18. Taking of the Land. [ * * * ] . Under special circumstances, [ * * *
] . If Party A exercises this right, [ * * * ] .

Chapter 4 Representations, Warranties and Additional Covenants

Article 19. Representations, Warranties and Additional Covenants of Party B.
Party B hereby represents, warrants and covenants to Party A as follows. Any
exceptions or qualifications to any of the following are either clearly provided
elsewhere in this Contract, or are set forth on Appendix C.



(1)   Organization. Party B is a legal entity duly organized and validly
existing under the laws of the PRC.   (2)   Authority. Party B has full
corporate power and authority to enter into and perform this Contract.   (3)  
Binding Agreement. Party B has taken all necessary corporate action to authorize
the execution and performance of this Contract, and this Contract constitutes
the legal, valid and binding obligation of Party B, enforceable against Party B
in accordance with its terms.   (4)   No Conflict. The execution and performance
of this Contract by Party B does not and will not contravene, conflict with or
constitute a breach or default under Party B’s Articles of Association, any
resolution adopted by Party B’s board of directors, or any material agreement or
instrument to which Party B is bound.

6



--------------------------------------------------------------------------------



 



***   TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED



(5)   No Approvals. Except for those approvals and consents described on
Appendix C attached hereto, Party B is not required to obtain the consent or
approval of any governmental agency or other third party in order to execute and
perform its obligations under this Contract.   (6)   Efforts. Party B shall act
in good faith and use reasonable efforts to obtain the approvals and permits
necessary to proceed with its planned project.

Article 20. Representations, Warranties and Additional Covenants of Party A.
Party A hereby represents, warrants and covenants to Party B as follows. Any
exceptions or qualifications to any of the following are either clearly provided
elsewhere in this Contract or are set forth on Appendix B.



(1)   Authority to Grant the Land Use Right.



  (a)   Party A is the government authority in charge of land administration,
including the granting of land use rights, and is authorized to make the grant
of Land Use Right for the Land to Party B and to issue, or caused to be issued,
the Certificate of Land Use Right for the Land.     (b)   With respect to the
Land, Party A has completed all actions and has received all of the statutorily
required approvals necessary for the requisitioning of farm land and the
conversion of the Land to construction land in accordance with the Law on Land
Administration of the PRC and all other applicable laws. The annual construction
land use plan that authorizes the conversion of the Land from farm land to
industrial land has been duly approved by all of the duly authorized government
land administration authorities as required by all and any of the applicable
laws and regulations and the conversion of the Land is consistent with duly
approved and overall land use plan and overall urban plan.     (c)   The Land
Use Rights for the Land will be granted to Party B free and clear of all liens,
mortgages, claims or interests of any third party, including, without
limitation, all persons currently or formerly residing on and/or making use of
the Land. Following the grant of the Land Use Right, Party B’s peaceful
enjoyment of the Land will not be interfered with by any person claiming any
right or interest associated with the Land, excluding any right or interest
resulting from Party B’s actions arising after the grant of the Land Use Right
to Party B.

7



--------------------------------------------------------------------------------



 



***   TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED



  (d)   Following the grant of the Land Use Right to Party B and Party B’s
payment of the full amount of the Grant Fee, the Land Use Right for the Land
will be fully and freely transferable by Party B, including by way of mortgage
or lease, in accordance with and subject to applicable law and the following
(unless otherwise agreed by Party A and Party B):



  (i)   Party B must have completed construction of the Project consistent with
the plans for the construction and applicable laws, and must have invested at
least [ * * * ] of the total investment planned for the building construction on
the Land in connection with the Project (“Construction Budget”), except with
respect to a mortgage securing a construction loan for the facility to be
constructed on the Land.     (ii)   In the case of an assignment of the Land Use
Right, a mortgage of the Land Use Right, or a lease of the Land Use Right for a
term greater than six months, the agreement between Party B and the transferee,
mortgagee or lessee, as the case may be, must be in writing, must be consistent
with all applicable laws and regulations and with the requirements of this
Contract, must include within its scope both the Land Use Right and any
buildings and annex facilities, and must be submitted to the applicable land
management authority for registration within thirty (30) days following its
execution.     (iii)   After the land-use right assignment, the rights and
obligations stated in the Contract and relative registration documents shall be
transferred accordingly, the term of the land-use right will be a remainder
after the deduction of actual years used. In the case of Party B leasing out all
or part of the Land Use Right under this Contract, Party B shall retain the
rights and assume obligations as stipulated in the Contract and relative
registration documents.     (iv)   When the Land Use Right is transferred,
leased or mortgaged, the building(s) on the land and other annex facilities
shall be transferred, leased or mortgaged accordingly. When any of the buildings
on the land and other annex facilities are transferred, leased or mortgaged,
land-use-right for the underlying land shall be transferred, leased or mortgaged
accordingly.     (v)   When transfer, lease or mortgage of the Land Use Right
occurs, both sides shall submit the Contract, the relative contract of transfer,
lease or mortgage and Certificate of Land Use to the Land Management

8



--------------------------------------------------------------------------------



 



***   TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED

Authority for land registration within thirty (30) days after signing a contract
of transfer, lease or mortgage.



(2)   Characteristics of the Land.



  (a)   Except as may be identified in Article 5 or the Land Use Conditions, and
subject to the laws, regulations and rules of the People’s Republic of China of
general applicability, there are no restrictions affecting the uses of permitted
at the Land or the construction of building thereon.     (b)   There are no
Easements (including underground Easements for pipelines or other
infrastructures), under or affecting the Land.     (c)   Any prior use of the
Land has complied with all environmental laws and regulations, and no chemical,
radioactive or toxic materials have ever been buried, spilled, leaked,
discharged or otherwise released on the Land.

Chapter 5 Effectiveness, Modification, Extension and Termination

Article 21. Effectiveness. This Contract shall become effective when both of the
following have occurred:



(1)   This Contract has been signed by the legal representatives or authorized
representatives of both Party A and Party B; and   (2)   The plan of grant for
the Land has been approved by Wuxi municipal government.

Article 22. Conditions Precedent. The obligations of the Parties to proceed with
the performance of this Contract shall be subject to the satisfaction (or
written waiver) of the following conditions precedent:



(1)   The Ministry of Commerce or its duly authorized local authority in charge
at provincial and municipal level (“Approving Authority”) has approved Party B’s
project proposal for the new facility at the Land.   (2)   Party B has executed
a binding contract with Wuxi Land Purchase and Reserve Center for the transfer
of Party B’s land use rights and facilities at its current Tonghui Road
operations, on terms acceptable to the parties thereto.

9



--------------------------------------------------------------------------------



 



***   TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED

Article 23. Modifications. This Contract may be modified only by a written
document signed by the legal representatives or authorized representatives of
both Party A and Party B and placed on record with the Wuxi municipal
government. If additions or changes to the law of the PRC made after the
effectiveness of this Contract cause this Contract to be contrary to law, the
Parties shall negotiate and agree to any amendments necessary to make this
Contract consistent with such law, but also as consistent as possible with the
original intent of the Parties as expressed in this Contract.

Article 24. Extensions. Party B may apply to Party A for an extension of the
Land Use Right for the period following the expiration of the original Term,
provided Party B applies at least [ * * * ] prior to the expiration of the Term.
Party A shall approve such application unless Party A determines it is necessary
to withdraw the Land Use Right for the requirements of the public interest. If
Party A approves the extension, the Parties shall negotiate and confirm in
writing the terms of the extension (such as duration, Grant Fee, and other terms
and conditions) in a new Contract for Grant of State-Owned Land Use Right, which
shall be signed and registered in the same form as this original Contract.
Subject to the then effective laws and regulations, the terms of the new
contract shall be no less favorable to Party B than those set forth in this
Contract.

Article 25. Re-Acquisition by Party A. Upon expiration of the Term, if Party B
does not apply for an extension as provided in Article 24, or if Party A
properly denies such application for the reason provided in Article 24, Party B
shall surrender the Certificate of Land Use Right and in accordance with
relevant regulations apply for the registration of its cancellation. Party A
shall then have the right to re-claim the Land Use Right on behalf of the State.
If Party A acquires the Land Use Right to the Land pursuant to this Article 25,
Party A shall also re-claim ownership of all buildings erected on the Land,
together with all appurtenances thereto.

Chapter 6 Force Majeure

Article 26. Force Majeure. Neither Party shall be liable to the other by reason
of any failure or delay in performance of this Contract (including the payment
of any amount hereunder) if the failure or delay arises out of severe weather,
fires, strikes, delay in transportation, war, disease, labor issues, change of
regulations or laws of government or any other cause beyond the reasonable
control or foreseeability of the Party claiming excuse for the failure or delay,
only for as long as the event of force majeure continues. The provisions of this
Chapter 6 apply to all of the provisions of this Contract, even though this
Chapter is specifically mentioned only in some of those provisions.

Article 27. Efforts and Notification. Both Parties shall make every reasonable
effort to prevent and reduce the loss resulting from an event of force majeure.
A Party claiming excuse pursuant to Article 26 shall notify the other Party by
mail or fax within 72 hours following such Party becoming aware of the event of
force majeure (unless the event of force majeure itself makes such notice unduly
burdensome, in which case notice shall be given as soon as practically
possible), and shall within seven days thereafter provide detailed

10



--------------------------------------------------------------------------------



 



***   TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED

information about the event of force majeure and the affected Party’s plans for
resuming performance of this Contract. If an event of force majeure continues
for a total of 120 days, either Party may terminate this Contract, in which case
the Parties shall be returned to the positions they were in prior to the signing
of this Contract, including, without limitation, return of all amounts of the
Grant Fee previously paid by Party B to Party A.

Chapter 7 Default Responsibility

Article 28. Payment Default by Party B.



(1)   If Party B fails to make a payment owing under this Contract as and when
due, the late payment shall bear a default charge of 0.05% of the amount of the
late payment per day beginning with the day following the date such payment was
due.   (2)   Party A may terminate this Contract and withdraw the Land Use Right
for the Land if Party B fails to make any payment of the Grant Fee required
hereunder and such failure continues for six (6) months from the date such
payment was due. If Party A terminates this Contract pursuant to this paragraph,
Party B shall have no right to claim return of the initial payment described in
paragraph (1) of Article 9, but shall otherwise be entitled to the return of all
amounts paid, less the amount by which Party B’s failure has damaged Party A, as
determined by agreement of the Parties or in a proceeding described in
Article 34.   (3)   The provisions in this Article 28 concerning Party A’s right
of claim for default charges and termination of contract shall not apply with
respect to any payment concerning which Party B has a good faith dispute with
Party A, provided that (a) Party B is actively pursuing resolution of the
dispute through the procedures described in Article 34, and (b) Party B has paid
all undisputed amounts owing to Party A. This Article 28 is subject to the force
majeure provisions of Chapter 6. Termination of the Land Use Right pursuant to
this Article 28 shall not be effective until finally determined pursuant to the
dispute procedures described in Article 34.   (4)   Nothing in this Article 28
shall limit Party A’s access to any other right or remedy available under
applicable law.

Article 29. Delivery Default by Party A.



(1)   If Party A fails to deliver access to and use of the Land, or fails to
deliver the Certificate of Land Use Right, in the manner and at the times
required in this Contract, or by failing to fulfill its obligations within its
administrative authority, impedes Party B’s progress in the construction on the
Land, Party A shall pay to Party

11



--------------------------------------------------------------------------------



 



***   TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED

B the amount of 0.05% of all payments of the Grant Fee paid by Party B as of the
applicable date per day of delay.



(1)   If a failure by Party A described in paragraph (1) of this Article 29
continues for more than six (6) months, or if any representation or warranty
made by Party A in this Contract is determined to be incorrect in any material
respect, Party B may terminate this Contract and the Land Use Right, and Party A
shall return to Party B all amounts paid to Party A plus an additional amount
equal to the earnest money paid as described in paragraph (1) of Article 9.  
(1)   This Article 29 is subject the force majeure provisions of Chapter 6.
Termination of the Contract pursuant to this Article 29 shall not be effective
until finally determined pursuant to the dispute procedures described in
Article 34.   (1)   Nothing in this Article 29 shall limit Party B’s access to
any other right or remedy available under applicable law.

Article 30. Construction Delay by Party B.



(1)   If Party B fails to commence construction of the Project on the Land
within [ * * * ] following the date required for commencement pursuant to
Article 15, Party B shall pay to Party A an amount equal to [ * * * ] of the
Grant Fee as a vacancy fee. If such failure continues for [ * * * ] , Party A
may terminate this Contract and re-claim the Land Use Right for the Land, in
which case Party B shall have no right to claim return of the earnest money
described in paragraph (1) of Article 9, but shall otherwise be entitled to
return of all amounts paid, less the amount by which Party B’s failure has
damaged Party A, as determined in a proceeding described in Article 34.   (2)  
This Article 30 shall not apply to the extent the delay is caused, directly or
indirectly, by an event of force majeure (as described in Chapter 6), the
actions of Party A or any other government agency, or the failure of necessary
pre-construction preparations at the Land to be completed that are not the
responsibility of Party B. Termination of the Land Use Right pursuant to this
Article 30 shall not be effective until finally determined pursuant to the
dispute procedures described in Article 34.   (3)   Nothing in this Article 30
shall limit Party A’s access to any other right or remedy available under
applicable law.

Article 31. Indemnification. Subject to the other provisions of this Chapter 7:

12



--------------------------------------------------------------------------------



 



***   TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED



(1)   Party B shall be liable to Party A for any damage or loss directly arising
out of Party B’s breach of any of its representations, warranties, covenants or
other obligations under this Contract, and Party B shall indemnify and hold
Party A harmless from and against any and all claims of third parties arising
therefrom.   (2)   Party A shall be liable to Party B for any damage or loss
directly arising out of Party A’s breach of any of its representations,
warranties, covenants or other obligations under this Contract, and Party A
shall indemnify and hold Party B harmless from and against any and all claims of
third parties arising therefrom. For the purpose of this Article 31(2), Party B
shall be deemed to include Party B and its successors, corporate parent,
affiliates, officers, directors, agents and employees.   (3)   If Party A or
Party B fails materially to perform any of its obligations under this Contract,
the other Party shall be entitled to suspend its performance until the failure
is cured; and the non-failing Party may terminate this Contract if the other
Party’s failure continues uncured for more than six (6) months following notice
of the failure from the non-failing party.   (4)   The above notwithstanding,
neither party shall be liable for incidental and consequential damages.

Chapter 8 Notification and Explanation

Article 32. Notices. Any notice, waiver, consent or other communication required
or permitted under this Contract must be in writing and must be sent by hand
delivery, fax, regular postal service or internationally recognized courier
service (such as FedEx, UPS and DHL), provided that any such method utilized to
give notice must be able to produce written receipt of delivery. Such notices,
waivers, consents or other communications sent shall be effective when delivered
or when delivery is refused, regardless of the method of delivery used. The
addresses and fax numbers to be used shall be those set forth at the beginning
of this Contract, unless one Party changes its address and/or fax number by
sending a notice of such change in the manner required by this Article 32.

Chapter 9 Applicable Laws and Disputes Settlement

Article 33. Governing Law. The formation, validity, interpretation and
performance of, and the resolution of disputes arising from, this Contract shall
be governed by the laws of the PRC.

     Article 34. Dispute Resolution. Any dispute, controversy or claim arising
out of or in connection with this Contract shall first be attempted to be
settled through friendly

13



--------------------------------------------------------------------------------



 



***   TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED

consultations between Party A and Party B. If settlement is not reached within
ninety (90) days, the dispute, controversy or claim shall be finally resolved
through the China International Economic and Trade Arbitration Commission
Shanghai Sub-Commission (“CIETAC”), in accordance with its rules, whose decision
is final and binding upon both Party A and Party B. There shall be three
arbitrators. Party A shall choose one arbitrator, Party B shall choose one
arbitrator, and the two arbitrators so chosen shall choose the third. If the two
arbitrators chosen by the Parties are unable to agree upon the selection of a
third arbitrator, the third arbitrator shall be chosen by the Secretary-General
of CIETAC. The arbitration will be conducted in both English and Chinese
languages. The Parties hereby irrevocably waive their rights to contest, dispute
or otherwise oppose the recognition and enforcement of the arbitral award by
CIETAC in any proceedings, on the grounds of “invalidity” of the arbitration
agreement or the grounds of CIETAC’s lack of authority or jurisdiction to settle
the dispute. The losing Party shall bear all the arbitration fees and any
reasonable costs and expenses arising therefrom; provided, however, that if the
arbitrators determine that both Parties were at fault, the arbitrators shall
apportion responsibility for such costs and expenses between the Parties based
on each Party’s comparative responsibility as determined by the arbitrators.

Chapter 10 Miscellaneous

Article 35. Approval of Land-Use Plan. The plan of grant for the Land must
receive the approval of the Municipal People’s Government of Wuxi.

Article 36. Counterparts. This Contract shall be signed in six copies, three
copies for Party A, three copies for Party B.

Article 37. Entire Agreement. The Appendices identified below the signatures are
an integral part of this Contract and have the same effectiveness as this
Contract. This Contract, with the Appendices, is a total of 32 pages. This
Contract, including the Appendices, constitutes the entire agreement and
understanding of the Parties with respect to the transaction described herein.

Article 38. Language. This Contract has been negotiated and prepared in both the
Chinese and English languages. Care was taken to ensure that the two versions
have the same meaning. Each language shall be equally authoritative.

Article 39. Time. It is a fundamental condition of this Contract that the
Parties must perform their obligations within the time periods required
hereunder.

Article 40. Publicity. Neither Party shall issue or permit to be issued any
public statement, press release, advertisement or literature of any kind, or
conduct or permit to be conducted any interview or news conference, referring to
the other party its participation in the negotiation or existence of this
Agreement or the transaction contemplated in this Contract, or disclosing any
confidential or proprietary information of such other party without the prior
written approval of such other party. For the purpose of this Agreement,

14



--------------------------------------------------------------------------------



 



***   TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED

any reference to Party B shall include Party B itself, Genencor International,
Inc., or any of its affiliates.

Article 41 Successors in Interest. The rights and obligations of a party shall
become the rights and obligations of any successor in interest to such party,
including with respect to Party A, any governmental entity or bureau assuming
Party A’s responsibilities.

Article 42. Interpretation Rules.



(1)   The defined terms used in this Contract apply equally to both the singular
and plural forms of the terms defined (This paragraph applies only to English
Version).   (2)   References in this Contract to Chapters and Articles are
references to the Chapters and Articles of this Contract, unless the particular
reference otherwise provides by citing a different document. References to
paragraphs shall be references to the indicated paragraph of the same Article in
which the reference appears, unless the reference otherwise provides by citing
to a different Article within this Contract or some other document.

15



--------------------------------------------------------------------------------



 



***   TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED

Article 43. Date and Place of Signing. This Contract is signed on January 5,
2005, in Wuxi, Jiangsu Province, People’s Republic of China.

     
Party A:
  Party B:
Wuxi Land Resource Administration Bureau
  Genencor (Wuxi) Bio-Products
No. 5 Tianshan Road
  27 Tonghui Road (West)
Wuxi City, Jiangsu Province,
  Wuxi City, Jiangsu Province
PRC 214028
  PRC 214035
 
   
Authorized Representative:
  Legal Representative:
          Dai Yueming
            John J. Gell, Chairman

             
Signature:
  /s/ Dai Yueming   Signature:   /s/ John J. Gell

           
 
           

     
Tel: (0510) 521-0094
  Tel: (0510) 370-9751
Fax: (0510) 521-0994
  Fax: (0510) 307-9726
 
   
Account Information:
   
 
   
Wuxi New District Land and Building
   
Administration Bureau Agricultural Bank
   
WND Sub-branch
   
 
   

16



--------------------------------------------------------------------------------



 



***   TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED

      Appendices
 
   
Appendix A
  Land Map
 
   
Appendix B
  Party A’s Disclosure Schedule
 
   
Appendix C
  Party B’s Disclosure Schedule

17



--------------------------------------------------------------------------------



 



***   TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED

APPENDIX A

Land Map

[OMITTED]

18



--------------------------------------------------------------------------------



 



***   TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED

APPENDIX B

Party A’s Disclosure Schedule

None

19



--------------------------------------------------------------------------------



 



***   TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED

APPENDIX C

Party B’s Disclosure Schedule

Party B must obtain the approval of the approving authority as duly designated
by the Ministry of Commerce, and verification and endorsement of local
development and reform authority as duly designated by the National Development
and Reform Commission for the construction of the new facility on the Land and
for any increase to Party B’s registered capital required by the project. If the
approval for the proposed increase of investment exceeds the approval authority
granted to local approving authority and Jiangsu Commission for Foreign Trade
and Economic Relations, Party B will also require approval from the State.

Party B must obtain construction permits and approvals ordinarily required for
construction projects.

20